

115 HR 2667 IH: Nuclear Cruise Missile Reconsideration Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2667IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Blumenauer introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo restrict the use of funds for the long-range standoff weapon until the Secretary of Defense
			 completes a Nuclear Posture Review that includes an assessment of the
			 capabilities and effects of the use of the long-range standoff weapon, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Nuclear Cruise Missile Reconsideration Act of 2017. 2.FindingsCongress makes the following findings:
 (1)The United States is currently developing a new nuclear-armed air-launched cruise missile, the long-range standoff weapon.
 (2)When asked by the Committee on Armed Services of the Senate before his confirmation hearing about his support for the long-range standoff weapon, Secretary of Defense James N. Mattis stated, I will carefully examine the utility and advisability of this program within existing nuclear doctrine..
 (3)When asked during his confirmation hearing whether he would commit to support continued development of the long-range standoff weapon, Secretary Mattis emphasized the need to examine its deterrent capability.
 (4)The United States already plans to construct a new fleet of nuclear-capable penetrating long-range strike bombers, known as the B–21, that will carry the refurbished B61 nuclear gravity bomb.
 (5)The range and lethality of existing United States strategic bombers is being improved by the addition of the Joint Air to Surface Standoff Missile, a long-range conventionally armed air-launched cruise missile. The B–21 bomber will also be armed with this missile.
 (6)According to public reports, the long-range standoff weapon will be a far more precise version of its predecessor.
 (7)General James E. Cartwright, former head of United States Strategic Command, warned in 2016 that bring[ing] real precision to [nuclear] weapons could make them more usable. (8)In a 2014 letter to the Committee on Appropriations of the Senate, Under Secretary of Defense Frank Kendall explained that the long-range standoff weapon could have utility [b]eyond deterrence.
 (9)In a 2016 statement before the Subcommittee on Strategic Forces of the Committee on Armed Services of the House of Representatives, Assistant Secretary of Defense Robert Scher asserted that the long-range standoff weapon would provide the United States with the ability to respond proportionately to a limited nuclear attack.
 (10)In a 2013 article in the Telegraph, Philip Hammond, then-Defense Secretary of the United Kingdom explained, A cruise-based deterrent would carry significant risk of miscalculation and unintended escalation..
 (11)In a 2015 article in the Washington Post, former Secretary of Defense William J. Perry and former Assistant Secretary of Defense Andrew Weber wrote, Because they can be launched without warning and come in both nuclear and conventional variants, cruise missiles are a uniquely destabilizing type of weapon..
			3.Restriction on use of funds for long-range standoff weapon
 (a)In generalNotwithstanding any other provision of law, in any fiscal year, the Secretary of Defense may not obligate or expend more than $95,600,000 on development of the long-range standoff weapon or any other nuclear-capable air-launched cruise missile, and the Secretary of Energy may not obligate or expend more than $220,253,000 on the life extension program for the W80–4 warhead, until the Secretary of Defense, in consultation with the heads of other relevant Federal agencies, submits to the appropriate congressional committees a Nuclear Posture Review that includes a detailed and specific assessment of the following:
 (1)The anticipated capabilities of the long-range standoff weapon to hold targets at risk beyond other already existing and planned nuclear-capable delivery systems.
 (2)The anticipated ability of the long-range standoff weapon to elude adversary integrated air and missile defenses compared to the B–21 bomber.
 (3)The anticipated effect of the long-range standoff weapon on strategic stability relative to other nuclear-armed countries.
 (4)The anticipated effect of the long-range standoff weapon on the offensive nuclear weapons capabilities and programs of other nuclear-armed countries.
 (5)The anticipated effect of the long-range standoff weapon on the response of other nuclear-armed countries to proposals to decrease or halt the growth of their nuclear stockpiles.
 (6)The anticipated effect of the long-range standoff weapon on the threshold for the use of nuclear weapons.
 (b)FormThe Nuclear Posture Review required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
				